           Case 1:19-cv-00352-DAD-EPG Document 63 Filed 10/14/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   EUGENE C. BROWN,                             Case No. 1:19-cv-00352-EPG (PC)

11                          Plaintiff,            ORDER GRANTING MOTION FOR
                                                  ADDITIONAL INTERROGATORIES
12   v.
                                                  (ECF NO. 61)
13   C. CHOTHIA, et al.,

14                          Defendants.

15
16          Plaintiff, Eugene C. Brown, an inmate at the Sierra Conservation Center (“SCC”), is

17   proceeding pro se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C.

18   § 1983. Plaintiff has filed a motion seeking to increase the number of interrogatories to

19   defendants pursuant to Federal Rule of Civil Procedure 33(a)(1). (ECF No. 61.) Defendants

20   oppose the motion, stating that Plaintiff has not shown good cause for the requested increase in

21   the number of interrogatories. (ECF No. 62.) For the reasons set forth below, the Court will

22   grant the motion.

23          In the Court’s Scheduling Order, the Court ordered that “[a] party may serve on any

24   other party no more than 15 interrogatories . . . . On motion, these limits may be increased for

25   good cause.” (ECF No. 50 at 2.) Further, under Federal Rule of Civil Procedure 33, “[u]nless

26   otherwise stipulated or ordered by the court, a party may serve on any other party no more than

27   25 written interrogators, including all discrete subparts. Leave to serve additional

28   interrogatories may be granted to the extent consistent with Rule 26(b)(1) and (2).” Fed. R. Civ.

                                                     1
            Case 1:19-cv-00352-DAD-EPG Document 63 Filed 10/14/20 Page 2 of 3



 1   P. 33(a)(1).
 2           Although a pro se litigant need not make a “particularized showing” that he is entitled
 3   to propound additional interrogatories, see McNeil v. Hayes, 2014 WL 1125014, at *2 (E.D.
 4   Cal. Mar. 20, 2014), he must nonetheless demonstrate good cause, see Fed. R. Civ. P. 26(b)(1).
 5   An incarcerated party’s highly limited ability to conduct a deposition in prison may contribute
 6   to a finding of good cause to file additional interrogatories. See McNeil, 2014 WL 1125014, at
 7   *2.
 8           Here, Plaintiff seeks leave to serve a total of 30 interrogatories on two of the defendants
 9   named in this action – defendants Crutchfield and Jukes. This is 15 interrogatories over the
10   limit imposed by the Court in the scheduling order and 5 interrogatories over the limit imposed
11   by Federal Rule of Civil Procedure 33(a)(1). Plaintiff explains that he served a first set of 15
12   interrogatories on all of the defendants named in the action regarding his Eighth Amendment
13   claim and received responses thereto. (ECF No. 61 at 6.) Plaintiff then issued a second set of 15
14   interrogators regarding his First Amendment claims to the only two defendants against whom
15   he is bringing these claims – defendants Crutchfield and Jukes. (Id.) Because defendants
16   Crutchfield and Jukes had already received and responded to the first set of 15 interrogatories
17   regarding Plaintiff’s Eighth Amendment claim, they refused to respond to the second set of
18   interrogatories, stating that the additional interrogatories violated the maximum number set out
19   in the Court’s scheduling order. (Id.) Plaintiff then filed the motion for additional
20   interrogatories, explaining that he seeks to increase in the number of interrogatories only for
21   defendants Crutchfield and Jukes and only in relation to his First Amendment claim.
22           Given that Plaintiff is not an attorney, some imprecision, duplication, and confusion can
23   be expected in drafting and serving discovery, including interrogatories. It appears that Plaintiff
24   may have believed that the limit on interrogatories was as to each claim rather than an overall
25   limit. Further, Plaintiff's first set of interrogatories, and his proposed additional interrogatories
26   appear to seek discoverable information, and Defendants have not claimed otherwise. The
27   additional interrogatories also cannot be fairly described as unduly burdensome. Finally,
28   depositions, which would relieve some of the pressure created by having to respond to

                                                       2
           Case 1:19-cv-00352-DAD-EPG Document 63 Filed 10/14/20 Page 3 of 3



 1   interrogatories, are simply not a realistic option, as incarcerated pro se litigants are rarely in the
 2   position to conduct depositions and this case apparently presents no exception.
 3           There is no indication that Plaintiff has benefitted from a “wealth of discovery” in this
 4   case nor can the discovery that has apparently been propounded by Plaintiff be reasonably
 5   characterized as voluminous. Defendants’ desire to avoid further engagement in discovery is
 6   not a burden that outweighs the benefit to Plaintiff of obtaining this discovery. Therefore,
 7   Plaintiff's motion for leave to serve 15 additional interrogatories, set forth in his second set of
 8   interrogatories, on defendants Crutchfield and Jukes will be granted.
 9           IT IS ORDERED:
10           1. Plaintiff’s motion to increase Plaintiff’s interrogatories to defendants (ECF No. 61)
11                is GRANTED.
12           2. Defendants Crutchfield and Jukes are directed to serve Plaintiff with their responses
13                to Plaintiff’s second set of interrogatories within forty-five (45) days of this order.
14
     IT IS SO ORDERED.
15
16
         Dated:     October 13, 2020                              /s/
17                                                          UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        3
